Citation Nr: 1146355	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-32 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety. 


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1965 to October 1968. 

This case comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision from the Regional Office (RO) of the Department of Veterans Affairs (VA), in Cleveland, Ohio, which denied the Veteran's claim of entitlement to service connection for PTSD.  

In March 2011, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

The Board notes that the Veteran submitted additional evidence at the time of his hearing before the Board, as well in the months subsequent to such and following the undersigned Veterans Law Judge's November 2011 grant of the motion to hold the record open for an additional 30 days, with waivers of Agency of Original Jurisdiction (AOJ) consideration of the same.


FINDING OF FACT

The probative evidence of record indicates that the Veteran has an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety, as a result of his in-service stressor. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety, was incurred in or aggravated by active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant 

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety, which he contends is a result of his active service.  The Board notes that the Veteran filed his current claim as entitlement to service connection for PTSD.  Though a Veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Essentially, a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R.       § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R.          § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that a Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d). 

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. 
§ 3.304(f). 

Prior to July 13, 2010, VA had generally required that, where a determination is made that a Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, a Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The provisions of this amendment apply to applications for service connection for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the Court vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's service separation form indicates that he was stationed in Libya from January 1968 to April 1969, and that his military occupational specialty was vehicle operator.  The Veteran's service separation form shows no awards or decorations for combat service. 

In a May 2007 statement the Veteran asserted that while he was serving in Libya, he witnessed two of his fellow soldiers being brought back to the base, dead, with their bodies mutilated.  He asserted that his base was placed on alert status and that he was serving as a bomb hoist operator in a field maintenance division at that time.

The Board initially notes that there is no evidence that the Veteran engaged in combat with the enemy.  In this regard, as discussed above, his service separation form, and the balance of his service personnel records, does not denote combat service.  However, such records reflect that the Veteran's military occupational specialty was vehicle operator and that he was stationed in Libya.  The Veteran's claimed in-service stressor wherein he asserts that he witnessed two of his fellow soldiers being brought back to the base, dead, with their bodies mutilated, is related to his fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of his service.  Therefore, the Board finds that the Veteran's lay testimony alone establishes the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010). 

A private provider, M.S., submitted a statement on the Veteran's behalf, dated in December 2010.  M.S., who submitted a number of statements during the appellate period, asserted that she had first seen the Veteran in 2007.  She asserted that she had diagnosed the Veteran with PTSD, chronic, and during his therapy, and that the Veteran's initial focus was a miscommunication during service that had a traumatic effect on his marriage.  M.S. asserted that a more terrifying memory became the dominant focus of the Veteran's PTSD, and that he related disturbing experiences and memories from his service in Libya.  M.S. recounted the Veteran's in-service stressor of witnessing two of his fellow soldiers being brought back to the base, dead, with their bodies mutilated.  M.S. noted that the Veteran reported that his base was put on alert and she opined that the ongoing nature of the possible attacks contributed to a sense of foreboding and helplessness which helped anchor the negative images and fear more permanently.  

The Board notes here that the Veteran originally asserted entitlement to service connection for PTSD on the basis of the above-referenced miscommunication during service that had a traumatic effect on his marriage.  Also, there are a number of statements submitted during the appellate period from the Veteran's VA and private treatment providers as to his psychiatric symptomatology, including PTSD, depressive disorder, and anxiety.  Further, there are statements submitted during the appellate period from the Veteran's VA and private treatment providers, and his attorney, as to the relationship between the Veteran's PTSD and active service.  However, as there is positive evidence, from M.S.'s December 2010 statement, that the Veteran has PTSD and that the "focus of such" is the Veteran's memory of his in-service stressor of witnessing two of his fellow soldiers being brought back to the base, dead, with their bodies mutilated, the Board need not discuss further the Veteran's other reported in-service stressor, his psychiatric symptoms, or the other positive nexus opinions of record.   

The Board finds that as there is evidence to support the conclusion that the Veteran was confronted with an event that involved threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an incoming fire, and that such resulted in a psychological or psycho-physiological state of fear, helplessness, or horror; his stressor is related to "fear of hostile military or terrorist activity."  Further, as his private treatment provider, M.S., in December 2010, asserted that the focus of the Veteran's PTSD was his terrifying memory of witnessing two of his fellow soldiers being brought back to the base, dead, with their bodies mutilated, there is evidence that the Veteran's stressor is adequate to support a diagnosis of PTSD, and that the PTSD symptoms are related to the in-service stressor.  

The record before the Board contained other psychiatric diagnoses, including depressive disorder and anxiety.  Given that there is no competent evidence of record distinguishing the Veteran's psychiatric symptoms, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety, is warranted.  When it is not possible to separate the effects of the service-connected condition versus a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998). 

Based on the foregoing, and resolving all doubt in favor of the Veteran, as is required, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety, is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303. 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety, is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


